DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 07/5/2022, is acknowledged.

3.  Claims 1-4, 5-9, 14 and 21-25 are pending and under examination.

4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.  Claims 1-4, 5-9, 14 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11285207. Although the claims at issue are not identical, they are not patentably distinct from each other because the `207 patent claims are directed to bispecific antibodies comprising the claimed LAG4 antibody comprising the identical HVR-H1-3 and HVR-L1-3 CDRs of clones 0414, 0403, 0411 and 0417 which would be obvious over, a claim in a conflicting patent (the reference patent).
For example:

Alignment of Claimed SEQ ID NOs: 1-3 (clone 0414) with   patented SEQ ID NOs:20, 29, 45, 110, 119, 144, 145. 

Qy          1 DYTMN--------------VISWDGGGTYYTDSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 DYTMNWVRQAPGKGLEWVAVISWDGGGTYYTDSVKGRFTISRDDFKNTLYLQMNSLRAED 90

Qy         23 --------GLTDTTLYGSDY 34
                      ||||||||||||
Db         91 TAVYYCAKGLTDTTLYGSDY 110 

Alignment of Claimed SEQ ID NOs: 4-6 (clone 0414) with   patented SEQ ID NOs:21, 101, 111. 

Qy          1 RASQSISSYLN---------------AASTLQS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSISSYLNWYQQKPGKAPKLLIYAASTLQSGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----QQTYSSPLT 27
                   |||||||||
Db         84 ATYYCQQTYSSPLT 97

 Alignment of Claimed SEQ ID NOs: 9-11 (clone 0403) with   patented SEQ ID NOs:28.
Alignment of Claimed SEQ ID NOs: 12-14 (clone 0403) with   patented SEQ ID NOs:29,45. 

Alignment of Claimed SEQ ID NOs: 17-19 (clone 0411) with   patented SEQ ID NOs:36. 
Alignment of Claimed SEQ ID NOs: 20-22 (clone 0411) with   patented SEQ ID NOs:37. 

Alignment of Claimed SEQ ID NOs: 25-27 (clone 0417) with   patented SEQ ID NOs:44,52,112,97. 
Alignment of Claimed SEQ ID NOs: 28-30 (clone 0417) with   patented SEQ ID NOs:29,45. 

Alignment of Claimed SEQ ID NOs: 33-35 (clone 0416) with   patented SEQ ID NOs:44,52, 112, 97, 120. 

Alignment of Claimed SEQ ID NOs: 36-38 (clone 0411) with   patented SEQ ID NOs:53,40,99,113. 

Accordingly, the instant claims would be obvious over the `207 patented  claim in a conflicting patent (the reference patent)

6.  No claim is allowed.

7.  The recited sequences the claims are free from prior art. 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 21, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644